COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  HIBU, INC.,                                                  No. 08-19-00010-CV
                                                §
                        Appellant,                                 Appeal from
                                                §
  v.                                                           342nd District Court
                                                §
  DEX MEDIA, INC. AND                                        of Tarrant County, Texas
  DEX ONE SERVICE, INC.,                        §
                                                              (TC # 342-297879-18)
                        Appellees.              §


                                MEMORANDUM OPINION

       The parties have filed a joint stipulation of dismissal with prejudice which we have

construed as a joint motion to dismiss the appeal. See TEX.R.APP.P. 42.1(a)(2). We grant the

motion and dismiss the appeal. Pursuant to the parties’ agreement, costs of the appeal are taxed

against the party incurring same. TEX.R.APP.P. 42.1(d).


April 10, 2019
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.